Citation Nr: 1022601	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disease as 
secondary to hypertension.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO denied the Veteran's claims for 
service connection for hypertension and kidney disease and 
for entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in February 2008, the 
Veteran submitted additional evidence, which was received by 
the Board at the Veteran's March 2010 hearing.  The Board 
notes, however, that the Veteran waived initial RO 
consideration of this evidence in writing and requested that 
the Board review the newly submitted evidence in the first 
instance.  Regardless, on remand the agency of original 
jurisdiction must consider the newly received evidence in any 
further adjudication.  See 38 C.F.R. § 20.1304 (2009).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim.  

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Generally, service connection requires:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  In addition, certain chronic diseases, such 
as hypertension, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection on a secondary basis is warranted when it 
is shown that disability is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).

The Veteran has contended that he has hypertension as a 
result of his time on active duty.  Specifically, the Veteran 
claims that he was told at his separation medical examination 
that he had "high blood pressure."  He further contends 
that his hypertension led to the destruction of small blood 
vessels in his kidneys, causing or worsening his kidney 
disease.  The RO previously denied the Veteran's claims on 
the basis that the Veteran was not found to have hypertension 
or a kidney disability at the time of his separation from 
service.  However, as the Veteran has stated in multiple 
submissions to VA, as well as at his March 2010 hearing, that 
he developed a kidney disease secondary to hypertension, the 
Board finds that the proper characterization of this claim is 
for service connection for kidney disease as secondary to 
hypertension.  

Thus, as an initial matter, the Board finds that because the 
Veteran has not received proper VCAA notice regarding his 
claim for service connection for kidney disease as secondary 
to hypertension, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim; those five elements 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the award).  Accordingly, the agency of original 
jurisdiction (AOJ) must, prior to re-adjudication in 
accordance with this remand, issue the Veteran a supplemental 
notice letter that specifically addresses a claim for service 
connection for kidney disease as secondary to hypertension, 
to include the information and evidence needed to 
substantiate the claim, as well as notification of what 
evidence will be obtained by VA and what evidence the Veteran 
is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); 3.317 (2009); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  The AOJ must 
specifically provide notification to the Veteran of the 
information and evidence needed to substantiate his secondary 
service connection claim.  After providing the required 
notice, the AOJ must attempt to obtain any pertinent 
outstanding evidence for which the Veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159; see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Regarding diagnosis of the Veteran's disabilities, the Board 
first acknowledges that review of the Veteran's claims file 
reflects that a response to the RO's request for records 
stated that the Veteran's service treatment records were 
"fire-related," or involved in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
are therefore unavailable.  The Board notes that VA has 
heightened duties when the Veteran's service treatment 
records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Post-service medical records reflect that the Veteran's 
private treatment providers have acknowledged a longstanding 
history of hypertension and have treated him both for 
hypertension and for kidney disease, which medical evidence 
of record suggests may be related to his hypertension.  In 
that connection, the Board notes that a September 2005 
private treatment note indicates a diagnosis of 
"questionable chronic renal insufficiency, possibly due to ... 
possible underlying hypertensive nephrosclerosis."  
Similarly, private treatment records confirm both a "history 
of hypertension" as well as a current diagnosis.  The 
Veteran was further hospitalized in September 2005 for 
treatment of acute renal failure; since that time he has 
received ongoing treatment and medication for kidney 
problems.  As noted above, the record thus suggests that the 
Veteran has sought ongoing treatment with private treatment 
providers for his hypertension and kidney disease.  

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has 
firsthand knowledge, such an injury during service, or 
symptoms of a current left knee disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he was told 
at his separation medical examination that he had "high 
blood pressure" and that he has suffered with hypertension 
from that time to the present.  The Veteran has also stated 
on multiple occasions that his doctors have told him that his 
current kidney problems are related to his hypertension.  The 
Board notes that the Veteran is qualified, as a lay person, 
to report that he was told at his service separation 
examination that he had high blood pressure and that the 
condition has continued to the present.  See Savage, 10 Vet. 
App. at 495.  However, he is not competent to provide a 
medical opinion as to the onset of any current disability.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the 
Veteran has stated that he has had hypertension that has 
continued and worsened since his period of active duty, and 
that his current kidney disease is etiologically related to 
that hypertension.  As the Veteran is competent to testify to 
observable facts, such as an in-service finding of high blood 
pressure and the continuity of symptoms from his time in 
service to the present, but is not competent to testify as to 
etiology of a current disability, the Board finds that there 
is insufficient competent medical evidence on file to make a 
decision on these issues and must therefore remand to obtain 
a medical examination and nexus opinion regarding the 
etiology of the Veteran's currently diagnosed hypertension 
and kidney disease.  See McLendon, 20 Vet. App. 79.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
notes in addition that the failure of the physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Thus, in light of the 
Veteran's contentions and the medical evidence discussed 
above, the Board finds it necessary to secure an examination 
to ascertain whether the Veteran in fact has hypertension 
that is related to service, and whether his currently 
diagnosed kidney disease is attributable to his hypertension.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  On remand, the Veteran must be afforded a VA 
examination in order to obtain a current diagnosis based on 
both an examination and a thorough review of his claims file.  
Specifically, the Veteran should be afforded an evaluation in 
order to determine the current diagnosis of his claimed 
hypertension and kidney disease.  In addition to conducting a 
thorough physical examination, the designated examiner must 
provide a medical nexus opinion with respect to any 
identified hypertension and kidney disorder.  The opinion 
must address whether the Veteran has hypertension that is 
attributable to his active military service and, in the 
context of any negative opinion, must consider the Veteran's 
report that he was told at his separation examination that he 
had high blood pressure.  The examiner must further address 
the etiological relationship between any diagnosed kidney 
disease and the Veteran's hypertension.

Regarding the Veteran's claim for a TDIU, the Board 
acknowledges that under applicable criteria, a TDIU may be 
awarded where the schedular rating is less than total and 
when it is determined that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.34l, 
4.16 (2009).  Under § 4.16(a), if there is only one service-
connected disability, it must be rated at 60 percent or more.  
If there are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  Despite these requirements, it is 
the established policy of VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a Veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for a TDIU, the Board may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In Friscia, the Court stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  

Here, the Board acknowledges that the Veteran is not 
currently service-connected for any disabilities.  However, 
he currently seeks service connection for both hypertension 
and kidney disease as secondary to hypertension.  These 
claims, as addressed herein, are being remanded for further 
evidentiary development and adjudication.  Further, the 
record contains the Veteran's statement that he had to stop 
working due to these disabilities, and one private treatment 
provider submitted a letter in March 2007 indicating that the 
Veteran was unemployable due to these disabilities, as well 
as several other medical conditions.  Under these 
circumstances, the Board finds that a well-reasoned, well-
supported medical opinion from a qualified medical 
professional addressing the question of whether the Veteran's 
claimed hypertension and kidney disease-disabilities for 
which he is currently seeking service connection, and are 
subject to further adjudication as described above-combine 
to render him unemployable is needed to fairly resolve the 
claim for a TDIU.  Such opinion should be based, in part, 
upon consideration of the Veteran's documented history and 
assertions, to include all medical evidence associated with 
the record.

Additionally, because any grant of service connection for 
hypertension or for kidney disease could affect his claim for 
a TDIU, the Board finds that the claims for service 
connection for hypertension and for kidney disease are 
inextricably intertwined with the claim for a TDIU.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  As resolution of the claims for 
service connection could well impact the claim for a TDIU 
rating, the issues should be considered together.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations. Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  The Veteran must be sent a letter 
requesting that he provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the 
agency of original jurisdiction (AOJ) 
must explain the type of evidence VA 
will attempt to obtain as well as the 
type of evidence that is his ultimate 
responsibility to submit.  The Veteran 
must also be provided specifically with 
notice concerning the information and 
evidence needed to substantiate a 
service connection claim on the basis 
of secondary service connection.  38 
C.F.R. § 3.310 (2009); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for a VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claims.  See 38 C.F.R. § 3.655(b) (2009).  

The VA examination is necessary to 
determine the nature and etiology of any 
current hypertension and kidney disease 
shown to be present.  The VA examiner 
must review the Veteran's claims file and 
medical history, examine the Veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's currently diagnosed 
hypertension is related to service.  The 
examiner must further opine as to whether 
any kidney disorder has been caused or 
made chronically worse by the Veteran's 
hypertension.  The reviewer's attention 
is called to the Veteran's reported 
medical history, including in particular 
his contentions that he was told at the 
time of his separation from active duty 
that he had high blood pressure, and the 
September 2005 diagnosis from his private 
treatment provider of kidney disease 
possibly related to complications of 
hypertension, along with any other 
medical statements which may be 
associated with the record.  In this 
regard, the examiner is reminded that the 
Veteran's service treatment records are 
unavailable for review and that the 
Veteran has been deemed credible.

The examiner must thoroughly review the 
Veteran's claims file, to include a copy 
of this remand, and indicate on the 
examination report that such review was 
conducted.  A well reasoned etiological 
opinion must be provided with a detailed 
explanation for all conclusions reached 
by the reviewer.  Citations to the record 
or relevant medical principles should be 
included as necessary to explain the 
opinion(s), and a complete rationale 
should be given for all opinions and 
conclusions expressed.  

In addition, the examiner must elicit 
from the Veteran and record for 
evaluation purposes a full work and 
educational history.  Following the 
above-requested examination of the 
Veteran and review of the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's claimed 
hypertension and kidney disease combine 
to preclude substantially gainful 
employment that is consistent with the 
Veteran's education and occupational 
experience.

3.  The adjudicator must ensure that all 
examination reports comply with this 
remand and the questions presented in the 
examination request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought is not 
granted, the Veteran must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

